DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner has taken the arguments in view of Gane into consideration, and in an updated search is providing Rheims as a new secondary reference.
Rheims teaches the advantages of loading fibers with a precipitation product without refining the stock (see step b of abstract) followed by a reefing step of both fiber and filler at the same time (see step c in abstract).  The goal of Rheims is to provide a 
The rejection below is to address that one of ordinary skill in the art would have looked at the Pande reference and been able to combine the advantages of adding the filler into the refiner with the fibers as taught by Rheims for the benefit of achieving a reduction of refining energy of 20-40%.
It is the Examiner’s stance that the advantages of the fiber loading process taught by Rheims directly reads on the claims as written and provides sufficient motivation to modify the Pande reference to achieve the same results without destroying the Pande reference for its intended use as all it is doing is specifying where and how the filler should be added to the refining process.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

.    Claims 1-2, 4-7, 10-17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al, US Patent Publication 2014/0057105 and Rheims, et al, US Patent Publication 2004/0149403.
9.   	 Regarding claims 1 -2, 4-7, 10, 22, and 24-26, Pande is in the field of producing surface enhanced pulp fibers (Pande, Abstract), and teaches wherein the plurality of surface enhanced pulp fibers have a length-weighted average fiber length of at least about 0.3 millimeters (Pande, Paras. [0007];[0022] surface enhanced pulp fibers have a length weighted average fiber length of at least about 0.3 millimeters), and an average hydrodynamic specific surface area of at least about 10 square meters per gram after being refined in the refiner at a specific edge load of less than 0.2 Ws/m until an energy consumption of at least 300 kWh/ton is reached (Pande, Paras. [0007];[0024] the surface enhanced pulp fibers have an average hydrodynamic specific surface area of at least about 10 square meters per gram; Para. [0011] surface enhanced pulp fibers produced in a refiner, wherein the refiner operates at a specific edge load between about 0.1 and about 0.2 Ws/m ... the fibers are refined until an energy consumption of 300 kWh/ton for the refiner is reached).
10. 	Pande further teaches refining the plurality of unrefined pulp fibers in a refiner having at a specific edge load of less than 0.2 Ws/m until an energy consumption of at least 300 kWh/ton is reached to form a plurality of surface enhanced pulp fibers (Pande, Para. [0011] surface enhanced pulp fibers produced in a refiner, wherein the refiner operates at a specific edge load between about 0.1 and about 0.2 Ws/m ... the fibers are refined until an energy consumption of 300 kWh/ton for the refiner is reached), wherein the refiner has a pair of refiner plates that have a bar width of 1.0 millimeters or 
11.    Pande teaches that an advantage of this process is to increase the filler retention [0085], but is silent on the specific steps of when to add the filler.
12.    In the same field of endeavor, Rheims teaches the advantages of loading fibers with a precipitation product without refining the stock (see step b of abstract) followed by a reefing step of both fiber and filler at the same time (see step c in abstract).  The goal of Rheims is to provide a more economic and efficient refining process for the fibers with calcium carbonate loaded in it [0007].  This is taught through a fiber loading process were the filler is added to the fibers prior to refining, and then the fiber and filler are refined together in the presence of carbon dioxide to produce a refined product with the PCC integrated into 
13.    It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pande to add the filler to the fibers prior to the refining as taught by Rheims to combine the advantages of adding the filler into the refiner with the fibers as taught by Rheims for the benefit of achieving a reduction of refining energy of 20-40%.
14.    Regarding claim 11, Pande teaches wherein the plurality of surface enhanced pulp fibers have a fiber count of at least 12,000 fibers per milligram on an oven-dry basis (Pande, Para. [0022] the number of surface enhanced pulp fibers is at least 12,000/milligram on an oven-dry basis). It would have been obvious to one of ordinary 
15.    Regarding Claim 12, Pande further teaches wherein the length weighted average length of the plurality of surface enhanced pulp fibers is at least 60% of the original length weighted average length of the unrefined pulp fibers prior to fibrillation (Pande, Para. [0023] surface enhanced pulp fibers can have a length weighted average length that is at least 60% of the length weighted average length of the fibers prior to fibrillation).
16.    Regarding Claim 13, Pande further teaches wherein the plurality of surface enhanced pulp fibers have a length weighted average fiber length of at least about 0.4 millimeters (Pande, Paras. [0007];[0022] surface enhanced pulp fibers have a length weighted average fiber length of at least about 0.4 millimeters), and an average hydrodynamic specific surface area of at least about 12 square meters per gram (Pande, Paras. [0007J;[0024] the surface enhanced pulp fibers have an average hydrodynamic specific surface area of at least about 12 square meters per gram).

18.    Regarding Claim 15, Pande further teaches wherein the plurality of surface enhanced pulp fibers are formed using a pair of refiner plates that have a bar width of
1.0 millimeters or less and a groove width of 1.6 millimeters or less (Pande, Para. [0032] The plates of the mechanical refiner for forming the surface enhanced pulp fibers have a bar width of 1.0 millimeters or less and a groove width of 1.6 millimeters or less).
19.    Regarding Claim 16, Pande teaches wherein the plurality of unrefined pulp fibers are hardwood pulp fibers (Pande, Para. [0033] The unrefined pulp fibers used include hardwood pulp fibers or softwood pulp fibers).
20.    Regarding Claim 17, Pande teaches wherein the plurality of unrefined pulp fibers are softwood pulp fibers (Pande, Para. [0033] The unrefined pulp fibers used include hardwood pulp fibers or softwood pulp fibers

21.    Regarding claims 21 and 23, the references do not explicitly teach that the filler is provided in two batches, but the ability to repeat an already performed action (applying filler in a second batch) is a mere duplication of steps. Simply repeating a process is well within the ability of the average artisan. If it were to be claimed how much was in each application of filler and an explanations to why that amounts would provide an unexpected result, the multiple steps of adding the filler would hold credible weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748